Citation Nr: 0832255	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-16 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.

2. Entitlement to a compensable rating for otitis media of 
the right ear.

3. Entitlement to a total disability rating for compensation 
based on individual unemployability, including on an 
extraschedular basis. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1974 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and in May 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is on file.  At the hearing, the veteran raised the claims of 
service connection for gastroesophageal reflux disease as 
secondary to medication prescribed for the service-connected 
low back disability and for a sleep disorder as secondary to 
pain from the service-connected low back disability, which 
are referred to the RO for appropriate action. 

In November 2007, the Board remanded the claims for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Degenerative joint disease and degenerative disc disease 
of the lumbosacral spine are manifested by limitation of 
motion, but unfavorable ankylosis, pronounced intervertebral 
disc syndrome, incapacitating episodes with a total duration 
of at least 6 weeks in the last 12 months, chronic 
neurological manifestations, and objective neurological 
abnormalities are not demonstrated. 

2. On VA audiometric testing in September 2003, and in April 
2004, and in December 2007, there was level I hearing acuity 
in the right ear. 

3. The only service-connected disabilities are degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine, rated 40 percent; tinnitus, rated 10 
percent; and a noncompensable rating for otitis media of the 
right ear; the combined disability rating is 50 percent which 
does not meet the schedular minimum percentage requirements 
for a total disability rating for compensation based on 
individual unemployability; on an extraschedular basis, the 
veteran is not unemployable due to service-connected 
disabilities. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (prior to 
September 26, 2003); and Diagnostic Codes 5242, 5243 
(effective as of September 26, 2003).  

2. The criteria for a compensable rating for otitis medial of 
the right ear are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2007).   

3. Neither the schedular nor the extraschedular criteria for 
a total disability rating for compensation based on 
individual unemployability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.16 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2002, January 2005, and in 
February 2007.  The veteran was notified of the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life, and on the claim for a total rating, the evidence 
needed to substantiate the claim was evidence of the 
inability to obtain or maintain a substantially gainful 
occupation due to service-connected disabilities. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claims 
were readjudicated as evidenced by the supplemental statement 
of the case, dated in February 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



As for the omission in the VCAA notice of the criteria of the 
Diagnostic Codes under which the claimant is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria as provided in the statements of the 
case, there is no reasonable possibility that further notice 
of the exact same information would aid in substantiating the 
claim for a higher rating.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). Also, 
further delay of the case to inform the veteran again of the 
pertinent rating criteria would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
records, VA records, and has afforded the veteran VA 
examinations in December 2007 and January 2008.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran has submitted 
private medical records. 

Regarding the claim for a total disability rating for 
compensation based on individual unemployability, the RO 
referred the case to VA Director of Compensation and Pension 
for extraschedular consideration.  



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Degenerative Joint Disease and Degenerative Disc Disease of 
the Lumbosacral Spine

Factual and Procedural Background

In a rating decision in September 1980, the RO granted 
service connection for chronic low back strain based on 
several entries of low back pain due to a fall and lifting-
type injuries during service. 

In a rating decision in March 2002, the RO amended the low 
back disability to degenerative joint disease and 
degenerative disc disease of the lumbosacral spine and 
increased the initial rating of 20 percent to 40 percent. 

The current claim for increase was received at the RO in 
October 2002. 

On VA examination in December 2002, the veteran complained of 
constant low back pain, radiating down the legs and of 
constant numbness in the feet.  On physical examination, he 
had spasms of the paravertebral muscles and sacroiliac 
tenderness.  Forward flexion was to 40 degrees with pain, 
extension was to 20 degrees, and lateral flexion was to 15 
degrees.  Sensory examination was grossly within normal 
limits. 

On VA examination in February 2004, the veteran complained of 
constant low back pain, radiating into the right lower 
extremity.  He denied bladder or bowel complaints.  On 
physical examination, the curvature of the spine, posture, 
and gait were normal.  Forward flexion was to 30 degrees, 
extension was to 0 degrees, lateral flexion was to 10 degrees 
bilaterally, and rotation was to 20 degrees bilaterally.  He 
had pain on all motion.  There was no objective evidence of 
spasm, weakness, or tenderness.  There were no postural 
abnormalities of fixed deformity or evidence of 
intervertebral disc syndrome. 

VA records, dated in September 2005, show that the veteran 
was followed for back pain.  

On VA examination in November 2005, the veteran complained of 
constant and excruciating back pain which was aggravated by 
any kind of activity.  On physical examination, the veteran 
the refused to perform range of motion tests.  He was able to 
perceive light touch.  He had not had incapacitating episodes 
with bed rest ordered by a physician.  A MRI revealed minimal 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine without evidence of spinal stenosis.   

In August 2007, the veteran testified that his low back 
disability was primarily muscle-related and he had constant 
muscle spasm.  He stated that he could not lift more than 
three pounds and that his back pain was the primary reason he 
had had to stop working.  He stated that although a VA 
examiner reported that he had been uncooperative during the 
last VA examination he had complied with every request of the 
examiner and never refused to cooperate. 

On VA examination in January 2008, the veteran complained of 
back pain, radiating into the right leg, numbness, and 
paresthesias.  There was no history of incontinence.  The 
veteran stated that he had been on bed rest, an 
incapacitating episode, for two weeks in the past year, which 
was imposed by his physician.  

On physical examination, the veteran had spasm, guarding, 
tenderness, weakness, and painful motion, but no atrophy.  
Posture was normal and his spine was symmetrical in 
appearance.  His gait was antalgic.  He had no abnormal 
spinal curvatures.  Muscle strength was 5/5 in the lower 
extremities and there was no loss of sensation in the lower 
extremities.  Left knee jerk was 1+ but right knee jerk and 
reflexes in the ankles were zero.  Babinski's test was 
normal, bilaterally.  There was no thoracolumbar spinal 
ankylosis.  

Forward flexion was to 40 degrees with pain and with pain on 
repetitive use, but no additional loss of motion on 
repetitive use.  Extension was to 30 degrees with pain and 
pain on repetitive use, but no additional loss of motion on 
repetitive use.  Right lateral flexion was to 20 degrees with 
pain 15 degrees and with pain on repetitive use, but no 
additional loss of motion on repetitive use.  Left lateral 
flexion was to 30 degrees with pain at 25 degrees and with 
pain on repetitive use, but no additional loss of motion on 
repetitive use.  Right rotation was to 30 degrees with pain 
and with pain on repetitive use, but no additional loss of 
motion on repetitive use.  Left rotation was to 20 degrees 
with pain and with pain on repetitive use, but no additional 
loss of motion on repetitive use.  A MRI revealed disc 
desiccation, facet arthrosis, disc protusion without spinal 
stenosis, and facet hypertrophy.  

The examiner reported that there was no unfavorable ankylosis 
or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  As for objective 
neurological abnormalities, he had diminished reflexes in the 
lower extremities, but no incomplete paralysis of the 
peripheral nerves of the lower extremities.



Analysis 

During the pendency of the appeal, the criteria for rating a 
disability of the spine were amended in September 2003.  The 
Board is required to consider the claim in light of both the 
old and new criteria to determine whether an increase is 
warranted.  If the amended rating criteria are favorable to 
the claim, the amended criteria can be applied only from and 
after the effective date of the regulatory change.   
VAOPGCPREC 3-2000.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

Degenerative joint disease (arthritis) and degenerative disc 
disease of the lumbosacral spine is currently rated 40 
percent under Diagnostic Codes 5010 and 5242.  

Degenerative Joint Disease (Arthritis)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

Prior to September 2003, limitation of motion of the lumbar 
spine was rated under Diagnostic Code 5292.  Under Diagnostic 
Code 5292, the maximum schedular rating for limitation of 
motion of the lumbar spine was 40 percent.  Also another 
potentially applicable Diagnostic Code was Diagnostic Code 
5295.  

Under Diagnostic Code 5295, lumbosacral strain, the maximum 
schedular rating was 40 percent.  As the low back disability 
is already rated 40 percent, no rating higher than 40 percent 
can be assigned under either Diagnostic Code 5292 or 
Diagnostic Code 5295.  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5292 and 5295.  Diagnostic 
Code 5292 was eliminated and the criteria for rating 
limitation of motion of the lumbar were incorporated in the 
General Rating Formula.  Diagnostic Code 5295 was renumbered 
as Diagnostic Code 5237 and the criteria for rating 
lumbosacral strain were also incorporated in the General 
Rating Formula.  

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
thoracolumbar spine.  On VA examination in January 2008, 
there was no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  In absence of unfavorable ankylosis of 
the thoracolumbar spine, the criterion for a higher rating 
under the General Rating Formula based degenerative joint 
disease (arthritis) or lumbosacral has not been met. 

Also, under the General Rating Formula, objective neurologic 
abnormalities are to be separately rated under the 
appropriate Diagnostic Code.  The appropriate Diagnostic Code 
in this case is Diagnostic Code 8520, pertaining to 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, the criterion for a 10 percent is mild incomplete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for mild or at most the moderate degree.  38 
C.F.R. § 4.124(a). 

On VA examination in December 2002, sensory examination was 
grossly within normal limits.  On VA examination in February 
2004, the veteran complained of constant low back pain, 
radiating into the right lower extremity.  There was no 
evidence of disc syndrome.  On VA examination in November 
2005, the veteran was able to perceive light touch.  In the 
absence of impaired functional loss or sensory involvement, 
the criterion for separate rating, namely, mild incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520, 
has not been met. 


Degenerative Disc Disease 

Prior to September 2003, degenerative disc disease, 
intervertebral disc syndrome, was rated on the total duration 
of incapacitating episodes.  The criteria for the next higher 
rating, 60 percent, were incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.  An incapacitating episode is a period of acute signs 
and symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Diagnostic Code 5293 and Note (1). 

On VA examination in November 2005, the veteran had not had 
incapacitating episodes with bed rest ordered by a physician.  
On VA examination in January 2008, the veteran stated that he 
had been on bed rest, an incapacitating episode, for two 
weeks in the past year, which was imposed by his physician.  
As incapacitating episodes, requiring bed rest prescribed by 
a physician and treatment by a physician,  having a total 
duration of at least six weeks during a 12 month period, have 
not been documented, the criteria for the next higher rating, 
60 percent, have not been meet under Diagnostic Code 5293. 

Prior to September 2003, degenerative disc disease, 
intervertebral disc syndrome, could also be rated on 
orthopedic and neurologic manifestations under the 
appropriate Diagnostic Codes, whichever method resulted in 
the higher rating. Diagnostic Code 5293 and Note (2).   As 
explained above, prior to September 2003, a higher rating 
could not be obtained, considering orthopedic manifestations, 
limitation of motion under Diagnostic Code 5292 or 
lumbosacral strain under Diagnostic Code 5295, or for a 
separate rating for neurological manifestations under 
Diagnostic Code 8520. 

Effective September 26, 2003, Diagnostic Code 5293 was 
renumbered Diagnostic Code 5243.  The criteria for rating 
degenerative disc disease, intervertebral disc syndrome, 
based on the total duration of incapacitating episodes was 
incorporated in the Formula for Rating Intervertebral Disc 
Syndrome, but there was no change in the rating criteria of a 
60 percent rating, namely, incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.

As incapacitating episodes, requiring bed rest prescribed by 
a physician and treatment by a physician, having a total 
duration of at least six weeks during a 12 month period, have 
not been documented, the criteria for the next higher rating, 
60 percent, have not been meet under the Formula for Rating 
Intervertebral Disc Syndrome.  

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 40 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine under Diagnostic Codes 5292, 5295, 
5293, and under the current General Rating Formula and the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Otitis Media of the Right Ear

Factual and Procedural Background

In a rating decision in September 1980, the RO granted 
service connection for otitis media of the right ear based on 
findings during service. 

On VA audiology examination in September 2003, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 10, 15, 15, and 20 decibels, respectively, with 
average decibel loss of 15.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, and 15 
decibels, respectively, with an average decibel loss rounded 
to 4.  Speech recognition or discrimination was 96 percent in 
the right ear and 92 in the left ear.   There was no evidence 
of otitis media. 

On VA audiology examination in April 2004, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 10, 15, 15, and 20 decibels, respectively, with 
average decibel loss of 15.  

Pure tone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 0, 0, 0, and 15 decibels, respectively, with 
an average decibel loss rounded to 4.  Speech recognition or 
discrimination was 96 percent in the right ear and 94 in the 
left ear.

On VA audiology evaluation in September 2005, the test 
results were considered invalid. 

In August 2007, the veteran testified that although his last 
VA hearing examination was inadequate he had cooperated fully 
at that time. 

On VA audiology examination in December 2007 the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 40, 30, 35, and 45 decibels, respectively, with 
average decibel loss of 38.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 10, 10, 15, and 
25 decibels, respectively, with an average decibel loss of 
15.  Speech recognition or discrimination was 92 percent in 
the right ear and 96 in the left ear. 

Analysis 

Under 38 C.F.R. § 4.87, Diagnostic Code 6201 chronic 
nonsuppurative otitis media is rated based on hearing 
impairment.  

The assignment of a disability rating for hearing impairment 
is devised by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  



A rating for hearing loss may range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level in 
decibels, measured by pure tone audiometric tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 
4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Under 38 U.S.C.A. § 1160, if the service-connected ear is 10 
percent or more disabling, hearing impairment of the 
nonservice-connected ear is considered in assigning the 
rating.  38 C.F.R. § 3.383(a)(3). 

VA Audiology Examination in September 2003

On VA audiology examination in September 2003, the findings 
for the right ear were an average decibel loss of 15 and 
speech recognition or discrimination of 96 percent.  As the 
average decibel loss of 15 is in the range of between 0 and 
41 and the speech discrimination score of 96 percent is the 
range of between 92 and 100 percent, the numerical 
designation is I under TABLE VI.  

The findings for the left ear were an average decibel loss of 
4 and speech recognition or discrimination of 92 percent.  As 
the average decibel loss of 4 is in the range of between 0 
and 41 and the speech discrimination score of 92 percent is 
the range of between 92 and 100 percent, the numerical 
designation is I under TABLE VI. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent or a 
noncompensable disability rating under Diagnostic Code 6100.  

VA Audiology Examination in April 2004 

On VA audiology examination in April 2004, the findings for 
the right ear were an average decibel loss of 15 and speech 
recognition or discrimination of 96 percent.  As the average 
decibel loss of 15 is in the range of between 0 and 41 and 
the speech discrimination score of 96 percent is the range of 
between 92 and 100 percent, the numerical designation is I 
under TABLE VI.  

The findings for the left ear were an average decibel loss of 
4 and speech recognition or discrimination of 94 percent.  As 
the average decibel loss of 4 is in the range of between 0 
and 41 and the speech discrimination score of 94 percent is 
the range of between 92 and 100 percent, the numerical 
designation is I under TABLE VI. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent or a 
noncompensable disability rating under Diagnostic Code 6100. 

VA Audiology Examination in December 2007

On VA audiology examination in December 2007, the findings 
for the right ear were an average decibel loss of 38 and 
speech recognition or discrimination of 92 percent.  As the 
average decibel loss of 38 is in the range of between 0 and 
41 and the speech discrimination score of 92 percent is the 
range of between 92 and 100 percent, the numerical 
designation is I under TABLE VI.  

The findings for the left ear were an average decibel loss of 
15 and speech recognition or discrimination of 96 percent.  
As the average decibel loss of 15 is in the range of between 
0 and 41 and the speech discrimination score of 96 percent is 
the range of between 92 and 100 percent, the numerical 
designation is I under TABLE VI. 

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent or a 
noncompensable disability rating under Diagnostic Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(b).   



Total Disability Rating 

Procedural and Factual Background 

The current claim for a total rating was received at the RO 
in October 2002.  In his application, the veteran stated that 
he became too disabled to work in August 2001 due to several 
health problems only one of which was a service-connected 
disability, namely, the low back disability.  He indicated 
that he had work experience as a carpenter and as a laborer 
and that he had completed high school. 

In a rating decision in November 2002, the RO granted the 
veteran nonservice-connected pension, including housebound 
benefits, for chronic pulmonary disease, depression, 
gastroesophageal reflux disease, myositis of the thighs, and 
HIV. 

In November 2002, the veteran's former employer reported that 
the veteran had worked from January to August 1998 in 
carpentry and as laborer for 5 to 8 hours daily.  The 
employer stated that the veteran told him he could no longer 
to the job because of problems with his back, knees, and 
legs.  

On VA examination in December 2002, the veteran stated that 
he had last worked in 1998 as a carpenter but since then he 
had been unable to work due to the inability to lift, bend, 
stoop, or carry.  The examiner stated that the veteran would 
have to have some kind of job in which he could move from a 
sitting to a standing position and move around in order to 
compensate for his problem.

On VA audiology examination in September 2003, it was noted 
that the veteran had employment experience as a police 
officer, carpenter, and clerical worker, and that he had been 
unemployed for five years because of HIV and residuals of 
back and knee injuries.



A private nurse reported in March 2005 that the veteran had 
been a participant in an HIV research study since June 2002.  
He had complained of having back and knee pain since 1975, 
which had progressed with time.  In February 2005 he reported 
that it had become increasingly difficult to walk or spend 
much time on his feet.  In May 2005 that private nurse 
reported that since January 2004 she had seen the veteran's 
pain become so severe that at time he had had trouble 
mobilizing.

On VA examination in November 2005, the veteran complained of 
constant and excruciating back pain which was aggravated by 
any kind of activity.  With respect to employability, the 
examiner commented that at the present time it did not appear 
that the veteran would be able to do any kind of strenuous 
activity given the fact that he is taking narcotics for pain 
and had currently so much difficulty doing any kind of 
activity.  It appeared that he could not be employable in his 
current condition.

In August 2007, the veteran stated that he had tried to find 
employment and had tried to go back to work with a former 
employer but had been unsuccessful. 

On VA examination in January 2008, it was noted that the 
veteran had been unemployed for five to ten years, that he 
had last worked as a carpenter, and that he had been involved 
with parks and recreational activities, but had had to stop 
due to his back.    

Analysis 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 
38 C.F.R. § 4.16(a).


The veteran's service-connected disabilities are degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine, rated 40 percent; and tinnitus, rated 10 
percent; and otitis media of the right ear, rated 
noncompensable, and the combined rating is 50 percent.  

Although the veteran has two or more disabilities, the 
combined rating is less than 70 percent, therefore the 
veteran does not meet the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a total rating. 

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to a total rating may be 
established on an extraschedular basis if it is determined 
that the veteran is in fact unemployable due to service-
connected disabilities. 38 C.F.R. §4.16(b). 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  

In this case, the RO has already referred the claim to the VA 
Director of the Compensation and Pension Service.  In 
February 2007, the VA Director of Compensation and Pension 
denied a total rating on an extraschedular basis. 

As the claim has been referred and denied by the Director of 
Compensation and Pension, the claim is now before the Board, 
not in the first instance, but on appeal of the decision by 
the Director.  And the Board will decide the matter on the 
merits. 

The record shows that the veteran is receiving pension with 
special monthly pension benefits for nonservice-connected 
health problems, including chronic pulmonary disease, 
depression, gastroesophageal reflux disease, myositis of the 
thighs, and HIV, which can not be considered in determining 
whether the veteran is unemployable due to service-connected 
disabilities.  

The veteran has completed high school and has work experience 
as a carpenter, laborer, and clerical worker, and has made an 
attempt at vocational rehabilitation. 

The remaining question is whether the veteran is unemployable 
to the back disability, tinnitus, and otitis media of the 
right ear.  Although tinnitus is productive of some 
impairment, otitis media of the right ear is noncompensably 
disabling, and neither disability has been identified with 
unemployability.

As for the low back disability, in September 2004, a VA 
physician reported that the veteran could not leave home, 
among other activities of daily living, due to HIV infection, 
recurrent pneumonias, and radicular pain.  In March 2005, the 
same VA physician evaluated the veteran for continued back 
pain.  The physician found no medically dangerous or 
surgically correctable cause for the low back pain because of 
discrepancies in the straight-leg raising test, an intact 
sensory examination, and the wide distribution of tenderness 
and pain on motor examination, as well as, a normal MRI.  In 
other words, while the veteran complains of constant back 
pain, the subjective complaint is not supported by adequate 
pathology by physical examination and by diagnostic testing, 
that is, by MRI.  For this reason, the Board rejects the 
evidence to the extent that the service-connected back 
disability prevents the veteran from leaving his home as it 
relates to unemployablity. 

In November 2005, although the VA examiner concluded that the 
veteran was not employable, the examiner reported that the 
veteran did not cooperate during the examination.  The 
findings during the examination consisted primarily of 
subjective complaints with little objective evidence to 
support the complaints.  The lack of objective findings 
combined with a subsequent normal MRI of the lumbar spine in 
2006 revealed no abnormalities.  Again the veteran's 
subjective complaints are not supported by adequate pathology 
by physical examination and by MRI. 

As the subjective complaints of low back disability are not 
supported by objective findings, the Board rejects the VA 
examiner's conclusion that to the extent that the veteran is 
unemployable due to the back disability.  


After a review of the record, the Board finds that the 
veteran is not unemployable due to the service-connected 
disabilities on an extraschedular basis.  38 C.F.R. 
§ 4.16(b); see Thun v. Peake, 22 Vet.App. 111, 117 (2008) 
(extraschedular consideration regarding employability in 
38 C.F.R. § 4.16(b) and interference with employment 
contained in 38 C.F.R. § § 3.321 (b)(1) are different, 
citation omitted). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 



ORDER

A rating higher than 40 percent for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine is denied.  

A compensable rating for otitis media of the right ear is 
denied.  

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


